[J-49B-2017] [MO: Saylor, C.J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


IN RE: DAWN A. SEGAL MUNICIPAL               :   No. 1 EAP 2017
COURT JUDGE FIRST JUDICIAL                   :
DISTRICT PHILADELPHIA COUNTY                 :   Appeal from the Order dated December
                                             :   16, 2016 of the Court of Judicial
                                             :   Discipline at No. 3 JD 2015
APPEAL OF: DAWN A. SEGAL                     :
                                             :   ARGUED: May 9, 2017


                                DISSENTING OPINION


JUSTICE DONOHUE                                       DECIDED: November 22, 2017

      For the reasons set forth in my Dissenting Opinion in In re: Angeles Roca, 42

EAP 2016, I respectfully dissent. Although Judge Segal’s misconduct differed materially

from that of Judge Roca, the Court of Judicial Discipline (“CJD”) imposed the same

sanction (permanent removal from judicial office) while employing substantially identical

language in its two written opinions and made no attempt to adhere to the doctrine of

stare decisis. As a result, in my view, the sanction imposed by the CJD removing Judge

Segal was not lawful pursuant to Article V, Section 18(c)(2) of the Pennsylvania

Constitution. Thus, I would vacate the order imposing sanctions and remand for the

preparation of an opinion in which the CJD adheres to the doctrine of stare decisis in

imposing a sanction in this matter.